PER CURIAM.
AFFIRMED.
DOWNEY, DELL, JJ., and MARTIN, KAREN L., Associate Judge, concur.
BY ORDER OF
THE COURT:
ORDERED that Appellants’ April 7,1989 petition for rehearing en banc is denied.
ORDERED that appellees’ motion for clarification, filed April 5, 1989, is granted and this court’s order of March 29, 1989, granting appellees' motion for attorney’s fees is vacated and, in its place and stead, the following order is entered:
ORDERED that appellees’ May 19, 1988, motion for attorney’s fees is granted in all respects and said fees are to be assessed against Thomas J. O’Grady, Esquire.